Case: 4:19-cr-00312-CDP-NCC Doc. #: 4 Filed: 04/25/19 Page: 1 of 1 PageID #: 92
                                                                                         FILED
                                                                                       APR 2 5 Z019
                               UNITED STATES DISTRICT COURT                          U S DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI                        EASTERN DISTRICT OF MO
                                                                                          ST. LOUIS
                                     EASTERN DIVISION

 UNITED STATES OF AMERICA,                        )
                                                  )
             Plaintiff,                           )
                                                  )
 v.                                               )
                                                  )   '   4:19CR312 CDP/NCC
 STEVEN V. STENGER,                               )
                                                  )
             Defendant.                           )
                                            (



                                                ORDER

      It appearing to the Court that the following defendant, to wit,

                                      STEVEN V. STENGER,

has been indicted by the grand jury, and that the defendaht has not yet been taken into custody,

nor has the defendant yet given bail for the defendant's appearance to answer said indictment, ~t ..

is by the Court ordered that said.indictment shall be sealed and suppressed by the Clerk of the

Court until said defendant is in custody, has given bail for the defendant's final appearance or, in

accordance with local practice, the United States Attorney's Office has notified the Clerk's Office

that there is no longer a reason to seal said indictment.




                                        UNITE

                     eJ._·
Dated this   &        day of April, 2019.
